    Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 1 of 24 PageID #: 779




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION
MARY VANN,                             )
                                       )
                    Plaintiff,         )
                                       )
v.                                     ) No. 4:19-CV-01414-PLC
                                       )
ANDREW M. SAUL, 1                      )
Commissioner of Social Security        )
                                       )
                                       )
                    Defendant.         )

                               MEMORANDUM AND ORDER

         Plaintiff Mary Vann seeks review of the decision of Defendant Social Security

Commissioner Andrew Saul denying her application for Disability Insurance Benefits (DIB) under

the Social Security Act. For the reasons set forth below, the Court affirms the Commissioner’s

decision.

    I.   Background & Procedural History

         On May 31, 2016, Plaintiff filed an application for DIB, alleging disability beginning

August 1, 20122 due to: “rheumatoid arthritis in the hands, neck, back, and knees; 3 fractured

vertebrae; fibromyalgia; bulging disc; sciatic nerve; anxiety; depression; and high blood pressure.”

(Tr. 145, 200) The Social Security Administration (SSA) denied Plaintiff’s claims, and Plaintiff

filed a timely request for a hearing before an Administrative Law Judge (ALJ), which the SSA

granted. (Tr. 75, 88)




1
  At the time this case was filed Nancy A. Berryhill was the Deputy Commissioner of Social
Security.
2
  Plaintiff later amended the alleged onset date of disability to December 31, 2014. (Tr. 161)


                                                 1
    Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 2 of 24 PageID #: 780




          An ALJ conducted a hearing in May 2018, at which Plaintiff and a vocational expert

testified. (Tr. 33) In a decision dated October 3, 2018, the ALJ found that Plaintiff “has not been

under a disability, as defined in the Social Security Act, from December 31, 2014, through the date

of this decision.” (Tr. 28) The SSA denied Plaintiff’s subsequent request for review of the ALJ’s

decision. (Tr. 1-6) Plaintiff has exhausted all administrative remedies, and the ALJ’s decision

stands as the SSA’s final decision. Sims v. Apfel, 530 U.S. 103, 107 (2000).

    II.   Evidence before the ALJ3

             A. Testimony at the ALJ Hearing

          Plaintiff testified that she was fifty years old, had an eleventh-grade education, and last

worked on December 31, 2014. (Tr. 41) Plaintiff previously worked as an ironworker for

construction companies and a packer at warehouses. (Tr. 41-46) In the ironwork positions,

Plaintiff’s work required her to carry and lay mesh, tie rebar, place and tighten bolts, and regularly

lift between twenty and fifty pounds. Id.

          Plaintiff testified that her ability to perform everyday activities was limited by back and

hip pain, arthritis, fibromyalgia, and sciatica. (Tr. 47) Plaintiff described “shooting pains” in her

hips, which prevented her from sleeping more than three hours a night. (Id.) Plaintiff stated that,

as a result of arthritis in both hands, she could not grasp and could “hardly open anything with

them.” (Id.) The pain in Plaintiff’s hands extended from her wrists through her fingers. (Tr. 52)

          Plaintiff presented a list of her current medications, which included oxycodone, duloxetine,

Celebrex, Plaquenil, methotrexate, Lisinopril, folic acid, and vitamin D. (Tr. 47-48, 261) Plaintiff

testified that her medications caused drowsiness, constipation, and poor concentration. (Tr. 48)




3
  Because Plaintiff does not challenge the ALJ’s determination of his mental RFC, the Court limits
its discussion to the evidence relating to Plaintiff’s physical impairments.


                                                   2
 Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 3 of 24 PageID #: 781




       Plaintiff estimated that she could lift “maybe five” pounds and stand for forty-five minutes

on a good day, which she had “maybe two days a week,” and fifteen minutes on a bad day. (Tr.

48) Plaintiff testified that she could walk “about a block” and sit for thirty to forty-five minutes at

a time before needing to lie down. (Tr. 48-49, 51)

       In regard to household chores, Plaintiff stated that she could “maybe dust[], but I can’t

bend over and do anything, any cleaning…. Because it hurts. It hurts my lower back, my hands.

I can’t hardly use my hands anymore.” (Tr. 49) Plaintiff did not cook, but rather prepared

sandwiches and “microwave food.” (Tr. 54) Plaintiff was able to wash dishes, “but if it’s a lot of

dishes, then I can probably only do half the dishes and then I have to go sit down….” (Tr. 52)

Plaintiff had difficulty brushing her hair and was unable to do buttons and zippers. (Tr. 53)

Plaintiff testified that, on a typical day, she would lie down for two hours at a time for a total of

four hours due to fatigue and pain. (Tr. 50) About once a week, Plaintiff would drive seven miles

to the grocery store, where she would shop for “about 10 minutes.” (Tr. 40) Plaintiff stated that,

as a result of her pain, she was unable to concentrate on movies or reading materials. (Tr. 51-52)

       A vocational expert also testified at the hearing. (Tr. 57-62) The ALJ asked the vocational

expert to consider a hypothetical individual with Plaintiff’s age, education, and past work

experience with the following limitations:

           This hypothetical individual can lift up to 20 pounds occasionally, lift/carry up
           to 10 pounds frequently. This hypothetical individual can stand and walk for
           about six hours and sit for up to six hours in an eight-hour workday with normal
           breaks. This hypothetical individual can occasionally climb ramps or stairs, but
           never climb ladders, ropes or scaffolds. This hypothetical individual can
           occasionally balance, stoop, kneel, crouch and crawl. This hypothetical
           individual should avoid concentrated exposure to extreme cold and excessive
           vibration. This hypothetical individual should avoid moderate exposure to
           operation or control of moving machinery and exposure to hazardous machinery.
           This hypothetical individual should avoid unprotected heights.               This
           hypothetical individual’s work is limited to simple, routine and repetitive tasks.




                                                  3
 Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 4 of 24 PageID #: 782




(Tr. 58) The vocational expert testified that such an individual could not perform Plaintiff’s past

relevant work but could perform other jobs that existed in significant numbers in the national

economy, such as retail clerk, dining attendant, and fast food worker. (Tr. 59) When the ALJ

limited the hypothetical individual to sedentary work, the vocational expert stated that the

individual could perform the jobs of ticket taker, optical goods assembler, and touch-up circuit

board worker. (Tr. 59-60) The vocational expert stated that those jobs would remain available to

the hypothetical individual if the ALJ added a limitation to frequent reaching using bilateral upper

extremities. (Tr. 60) However, if the individual could only reach occasionally in all directions,

she would not be able to maintain competitive employment. (Tr. 60-61)

           B. Relevant Medical Records

       In early July 2013, Plaintiff visited Dr. Shah, complaining of pain in her back, neck, and

elbows that affected her sleep, activities of daily living, and pleasure activities. (Tr. 267) She

rated this pain as a ten on a ten-point scale. (Id.) According to the visit summary, Plaintiff had

prescriptions for alprazolam for anxiety, acetaminophen-oxycodone and tramadol hydrochloride

for breakthrough pain, and morphine for chronic pain. (Tr. 267)

       Plaintiff returned to Dr. Shah’s office later that month, complaining of swelling in her

hands and tenderness, spasms, and stiffness in her posterior neck. (Tr. 270) In September 2013,

in addition to a continued tenderness and spasms in her neck, Plaintiff complained that her arms

had been hurting and waking her up in the middle of the night. (Tr. 274) Dr. Shah prescribed

ibuprofen 800 mg three time per day and did not refill the tramadol hydrochloride. (Id.) One

month later, Plaintiff returned to Dr. Shah, reporting that her pain had increased despite the

medications. (Tr. 275) Dr. Shah prescribed tizanidine and ordered MRIs. (Id.)




                                                 4
 Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 5 of 24 PageID #: 783




       Plaintiff’s cervical MRI of November 2013 revealed “C5-6 narrowing and right protrusion

and spur encroaching on the neural foramen” and “C6-7 Modic [sic] edema and left neural

foraminal spurring and possibly small extrusion encroaching on the neural foramen.” (Tr. 280-

81) A lumbar spine MRI revealed “mild L5-S1 degenerative changes,” but was otherwise

unremarkable. (Tr. 282) When Plaintiff met with Dr. Shah later that month, her pain was

unchanged and she reported no side effects from her medications. (Tr. 278)

       Plaintiff established care with rheumatologist Dr. Sanjay Ghosh in late November 2013.

(Tr. 457) At this visit, Plaintiff complained of “moderate dull pain in the low back radiating to

right leg.” (Id.) Plaintiff reported that the pain was “increased by bending and stooping” and

“decreased by nothing.” (Id.) Dr. Ghosh assessed Plaintiff with sciatica and cervicalgia, noted 2+

tenderness in the lumbar spine, and continued Plaintiff’s morphine sulfate, oxycodone-

acetaminophen, and lisinopril. (Tr. 458-59)

       Plaintiff returned to Dr. Ghosh’s office in December 2013, and Dr. Ghosh performed a

cervical epidural nerve block and assessed brachial neuritis or radiculitis NOS. (Tr. 401) At

Plaintiff’s request, Dr. Ghosh discontinued her morphine and prescribed tramadol. (Tr. 402)

When Plaintiff followed up with Dr. Ghosh in March 2014, she complained of “moderate pain in

the low back radiating to right leg,” but reported that her neck pain was “better.” (Tr. 425) On

examination, Dr. Ghosh observed mild tenderness in the cervical spine, 1+ tenderness in the

lumbar spine, and straight leg raising to 90 degrees bilaterally. (Tr. 426) Dr. Ghosh continued

Plaintiff’s oxycodone-acetaminophen, tramadol, alprazolam, and lisinopril. (Tr. 426-27)

       In response to Plaintiff’s complaints of severe sciatic pain, Dr. Ghosh administered lumbar

epidural nerve blocks on April 9 and 28, 2014. (Tr. 405, 407) In mid-May 2014, Plaintiff reported

that the injections had reduced the pain in her lower back, but complained of neck pain radiating




                                                5
    Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 6 of 24 PageID #: 784




to both arms. (Tr. 408) Dr. Ghosh performed a cervical epidural nerve block. (Tr. 409) When

Plaintiff returned to Dr Ghosh two weeks later, she stated that the pain in her neck was improved.

(Tr. 412) Plaintiff again complained of moderate dull pain in the low back, which was increased

by exertion and decreased by pain medication. (Tr. 411) Dr. Ghosh increased Plaintiff’s

oxycodone-acetaminophen and tramadol. (Id.)

         In August and October 2014, Plaintiff complained to Dr. Ghosh of moderate pain in the

low back radiating to the right leg, and he noted 1+ tenderness in the lumbar spine and straight leg

raising to 90 degrees bilaterally. (Tr. 414-15, 417) Plaintiff’s condition worsened in January 2015

after a near fall, during which she “jerked her back” causing “severe pain in low back radiating to

right leg. Having difficulty walking.” (Tr. 423) On examination, Dr. Ghosh observed 2+

tenderness in the lumbar spine and a straight leg raise of 60 degrees on the right and 90 degrees on

the left.4 (Tr. 423) Dr. Ghosh administered a lumbar epidural nerve block and recommended back

exercises. (Tr. 424)

         In March 2015, Plaintiff reported that the pain in her neck and mid-back had improved but

was still present. (Tr. 429-30) Dr. Ghosh noted 1+ tenderness in the lumbar spine and straight leg

raising to 90 degrees, and he continued her medication. (Tr. 430) At Plaintiff’s next appointment

in June 2015, Plaintiff continued to complain of moderate pain in the low back radiating to both

legs. (Tr. 431) Dr. Ghosh examined Plaintiff, noting 2+ tenderness in the lumbar spine, and he

changed her medications from oxycodone-acetaminophen to oxycodone. (Tr. 432-33)

         Plaintiff continued to report improvement in her mid-back pain in September 2015, but she

complained that her hands hurt, noting “more pain with cleaning job,” and she experienced




4
 After this appointment, Plaintiff’s straight leg raises were consistently 90 degrees bilaterally. (Tr.
423, 432, 435, 439, 442, 445, 451, 562, 569, 581, 586, 590, 597, 603, 614, 619, 627)


                                                  6
 Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 7 of 24 PageID #: 785




stiffness in the morning that lasted for two hours. (Tr. 434) On examination, Dr. Ghosh observed

“1+ tenderness with trace swelling in the MCPs, PIPs, shoulders and ankles, … 12/18 tender points

are present; 1+ tenderness in the lumbar spine….” (Tr. 435) Dr. Ghosh assessed inflammatory

arthritis, prescribed hydroxychloroquine sulfate, and continued Plaintiff’s oxycodone. (Tr. 435-

36) At her next visit, in November 2015, Plaintiff reported that the hydroxychloroquine sulfate

tablets helped her pain, and the duration of her morning stiffness had decreased to thirty minutes.

(Tr. 438) Dr. Ghosh administered a trigger point injection to Plaintiff’s neck for her cervical

radiculitis. (Tr. 439)

       In January 2016, Plaintiff reported moderate dull pain in her neck, shoulders, low back,

and hands, and Dr. Ghosh observed: 1+ tenderness with trace swelling in her MCPs, PIPs, and

wrists; and 1+ tenderness in the cervical and lumbar spine. (Tr. 442 ) Dr. Ghosh prescribed

methotrexate for Plaintiff’s inflammatory polyarthropathy and duloxetine for fibromyalgia, and he

adjusted her dosage of oxycodone from 15mg four times per day to 10 mg every four hours. (Tr.

443) When Plaintiff returned in February, she reported “moderate dull pain in the hands and low

back radiating to the left leg,” but stated that her inflammatory polyarthropathy was “better.” (Tr.

444, 446) Physical examination revealed mild tenderness without swelling in the MCPs and 1+

tenderness in the lumbar spine. (Tr. 445)

       In May and August 2016, Plaintiff reported moderate dull pain in the hands, low back, and

hips, increased by exertion and decreased by her medications. (Tr. 450, 561) In November 2016,

Plaintiff continued to complain of moderate dull pain in the neck, right hip, and low back radiating

to right leg, but her “hand[s] and other joints are fine.” (Tr. 568) On examination, Dr. Ghosh

noted 1+ tenderness at the right lateral hip and cervical and lumbar spine. (Tr. 569) Dr. Ghosh




                                                 7
 Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 8 of 24 PageID #: 786




administered a right hip injection, prescribed trazodone for sleep, and continued Plaintiff’s

methotrexate, hydroxychloroquine, oxycodone, lisinopril, alprazolam, duloxetine. (Tr. 570-71)

       At Plaintiff’s next appointment with Dr. Ghosh in January 2017, her sciatica pain was

worse, but her hands and other joints were “fine.” (Tr. 580) Dr. Ghosh noted that Plaintiff’s

inflammatory polyarthropathy and cervical radiculopathy were well-controlled. (Tr. 581) Dr.

Ghosh recorded 1+ tenderness in the lumbar spine, administered a sciatic nerve block, advised

Plaintiff not to lift more than five pounds, ordered a lumbar MRI, prescribed Celecoxib, and

continued Plaintiff’s other medications. (Tr. 581) A lumbar MRI of February 2017 revealed “mild

disc degeneration at L5 S1 resulting in mild foraminal narrowing.” (Tr. 514)

       Plaintiff returned to Dr. Ghosh’s office in February 2017 to review the results of her MRI

and reported moderate dull pain in her low back radiating to the right leg. (Tr. 584) Dr. Ghosh

noted that Plaintiff’s hands and other joints were “fine,” and examination revealed 1+ tenderness

in the lumbar spine. (Tr. 586) Dr. Ghosh continued Plaintiff’s medications and recommended

neck exercises. (Tr. 587) At Plaintiff’s next appointment in May 2017, she reported moderate

dull pain in hips and low back radiating to right leg, and examination showed mild tenderness at

lateral hips and 1+ tenderness in the lumbar spine. (Tr. 590)

       In August 2017, Plaintiff complained to Dr. Ghosh of moderate dull pain in the right elbow

and low back radiating to the right leg, as well as tingling in the right little finger. (Tr. 596) On

examination, Dr. Ghosh noted 1+ tenderness in the lumbar spine and mild tenderness in the

cervical spine. (Tr. 597) He diagnosed cubital tunnel syndrome on the right, administered an

injection to the right elbow, prescribed cyclobenzaprine and back exercises, and continued

Plaintiff’s other medications. (Tr. 599) When Plaintiff returned in November 2017, she continued




                                                 8
 Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 9 of 24 PageID #: 787




to experience moderate dull pain in hips and low back, but her hands and other joints were “fine.”

(Tr. 603)

       At Plaintiff’s appointment with Dr. Ghosh in January 2018, she reported “moderate

intermittent dull pain in hands and low back.” (Tr. 613) On examination, Dr. Ghosh observed

mild tenderness without swelling in the MCPs and 1+ tenderness in lumbar spine. (Tr. 614) In

March 2018, Plaintiff continued to complain of moderate dull pain in her hands and low back, as

well as knees and left hip. (Tr. 618) Physical examination revealed: 1+ tenderness at left lateral

hip with normal range of motion; 1+ tenderness without swelling in the knees, wrists, and hand

PIPs with normal range of motion; 1+ tenderness in the lumbar spine; and straight leg raise to 90

degrees. (Tr. 619) Dr. Ghosh administered an injection to Plaintiff’s left hip, recommended hip

exercises, decreased Plaintiff’s oxycodone, and continued her other medications. (Id.)

       When Plaintiff followed up with Dr. Ghosh in April 2018, her hands and other joints were

fine, but she reported moderate dull pain in her neck, right knee, right hip, and low back radiating

to right leg. (Tr. 626) On examination, Dr. Ghosh noted: 1+ tenderness without swelling in the

right knee; 1+ tenderness at right lateral hip; and 1+ tenderness in the cervical and lumbar spine.

(Tr. 627) Dr. Ghosh wrote that Plaintiff’s inflammatory polyarthropy was “well controlled,”

decreased her oxycodone with the plan to “stop oxycodone in 3 months,” and continued

hydroxychloroquine, methotrexate, celecoxib, lisinopril, duloxetine, and trazadone. (Tr. 628-29).

    III. Standard for Determining Disability Under the Act

       Eligibility for disability benefits under the Social Security Act (“Act”) requires a claimant

to demonstrate that he or she suffers from a physical or mental disability. 42 U.S.C. § 423(a)(1).

The Act defines disability as “the inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or




                                                 9
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 10 of 24 PageID #: 788




which has lasted or can be expected to last for a continuous period not less than 12 months.” 20

C.F.R. § 404.1505(a). The impairment must be “of such severity that [the claimant] is not only

unable to do his previous work but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy ....” 42

U.S.C. § 423(d)(2)(A).

       To determine whether a claimant is disabled, the ALJ engages in a five-step evaluation

process. See 20 C.F.R. § 404.1520(a). Those steps require a claimant to first show that he or she

is not engaged in substantial gainful activity. Id. Second, the claimant must establish that she has

a “severe impairment,” defined as “any impairment or combination of impairments which

significantly limits [claimant’s] physical or mental ability to do basic work activities.” 20 C.F.R.

§ 404.1520(c). “The sequential evaluation process may be terminated at step two only when

the claimant’s impairment or combination of impairments would have no more than a minimal

impact on [his or] her ability to work.” Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007)

(quotation omitted). At step three, the ALJ considers whether the Plaintiff’s impairment meets or

equals an impairment listed in 20 C.F.R., Subpart P, Appendix 1. 20 C.F.R. § 404.1520(d).

       At step four, the ALJ must assess the claimant’s residual functional capacity (RFC), which

is “the most a claimant can do despite [his or her] limitations.” Moore v. Astrue, 572 F.3d 520,

523 (8th Cir. 2009). See also 20 C.F.R. § 404.1520(e). The ALJ also determines whether

the claimant can return to his or her past relevant work by comparing the claimant’s RFC with the

physical and mental demands of the claimant’s past relevant work. 20 C.F.R. § 404.1520(f);

McCoy v. Astrue, 648 F.3d 605, 611 (8th Cir. 2011). If the claimant can still perform past relevant

work, he or she will not be found to be disabled; if the claimant cannot, the analysis proceeds to

the next step. McCoy, 648 F.3d at 611.




                                                10
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 11 of 24 PageID #: 789




       Through step four, the burden remains with the claimant to prove that he or she is disabled.

Moore, 572 F.3d at 523. At step five, the burden shifts to the Commissioner to establish that,

given the claimant’s RFC, age, education, and work experience, there are a significant number of

other jobs in the national economy that the claimant can perform. 20 C.F.R § 405.1520(g); Brock

v. Astrue, 674 F.3d 1062, 1064 (8th Cir. 2012). If the claimant cannot make an adjustment to other

work, then he or she will be found to be disabled. 20 C.F.R. § 404.1520(g).

   IV. ALJ’s Decision

       In a decision dated October 3, 2018, the ALJ applied the five-step evaluation set forth in

20 C.F.R. § 404.1520. (Tr. 16) The ALJ determined that Plaintiff (1) had not engaged in

substantial gainful activity since December 31, 2014; and (2) had the severe impairments of

anxiety, inflammatory polyarthropathy, fibromyalgia, and lumbar degenerative disc disease, and

the non-severe impairments of hypertension and cubital tunnel syndrome. (Tr. 18-19) At step

three, the ALJ found that Plaintiff did not have an impairment or combination of impairments that

met or medically equaled the severity of a listed impairment in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (Tr. 19)

       Based on his review of Plaintiff’s testimony and medical records, the ALJ found that

Plaintiff’s “medically determinable impairments could reasonably be expected to cause the alleged

symptoms,” but that “[Plaintiff’s] statements concerning the intensity, persistence, and limiting

effects of these symptoms [were] not entirely consistent with the medical evidence and other

evidence in the record.” (Tr. 22) In particular, the ALJ noted that Plaintiff’s activities of daily

living were not consistent with disabling levels of pain, her medications helped relieve her

symptoms, and side effects of her medications were mild. (Tr. 24) At step four, the ALJ




                                                11
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 12 of 24 PageID #: 790




determined that Plaintiff had the RFC to perform light work with the following additional

limitations:

       [Plaintiff] can occasionally balance, stoop, kneel, crouch, crawl, and climb ramps
       and stairs but never climb ladders, ropes, and scaffolds. [Plaintiff] can frequently
       reach in all directions. [Plaintiff] should avoid concentrated exposure to extreme
       cold and excessive vibration. [Plaintiff] should avoid moderate exposure to
       operational control of moving machinery and exposure to hazardous machinery.
       [Plaintiff] should avoid unprotected heights. [Plaintiff] is further limited to simple,
       routine, and repetitive tasks.

(Tr. 21)

       Based on the vocational expert’s testimony, the ALJ concluded that Plaintiff was unable to

perform any past relevant work but had the RFC to perform other jobs that existed in significant

numbers in the national economy. (Tr. 26–27) Specifically, the ALJ found that Plaintiff could

perform the jobs of retail clerk, dining attendant, and fast-food worker. (Tr. 27) The ALJ therefore

concluded that Plaintiff was not disabled. (Tr. 28)

   V. Discussion

       Plaintiff claims that substantial evidence did not support the ALJ’s decision because the

ALJ erred in (1) weighing the opinion evidence and (2) assessing Plaintiff’s subjective complaints.

[ECF No. 19] The Commissioner counters that the ALJ properly weighed the medical opinion

evidence and considered Plaintiff’s subjective complaints. [ECF No. 22]

           A. Standard of Judicial Review

       A court must affirm an ALJ’s decision if it is supported by substantial evidence. 42 U.S.C.

§ 405(g). “Substantial evidence is less than a preponderance, but is enough that a reasonable mind

would find it adequate to support the Commissioner’s conclusion.” Chesser v. Berryhill, 858 F.3d

1161, 1164 (8th Cir. 2017) (quoting Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000)). A

court must consider “both evidence that supports and evidence that detracts from the ALJ’s



                                                 12
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 13 of 24 PageID #: 791




decision, [but it] may not reverse the decision merely because there is substantial evidence

support[ing] a contrary outcome.” Id. (quoting Prosch, 201 F.3d at 1012) (internal quotation marks

omitted).

       A court does not “reweigh the evidence presented to the ALJ, and [it] defer[s] to the ALJ’s

determinations regarding the credibility of testimony, as long as those determination are supported

by good reasons and substantial evidence.” Renstrom v. Astrue, 680 F.3d 1057, 1064 (8th Cir.

2012) (quoting Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006)). Therefore, a court must

affirm the ALJ’s decision if “it is possible to draw two inconsistent positions from the evidence

and one of those positions represents the ALJ’s findings[.]” Wright v. Colvin, 789 F.3d 847, 852

(8th Cir. 2015) (quoting Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011)).

            B. Medical opinion evidence

       Plaintiff argues the ALJ improperly weighed the medical evidence by assigning too little

weight to the opinion of Plaintiff’s rheumatologist Dr. Ghosh and too much weight to the opinion

of the non-examining state agency consultant, Dr. Threlkeld. [ECF No. 19] In response, the

Commissioner asserts that the ALJ evaluated both opinions in accordance with agency regulations.

[ECF No. 22]

       A treating physician’s   opinion regarding a       claimant’s   impairments     is   entitled

to controlling weight where “the opinion is well supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in the

record.”5 Singh v. Apfel, 222 F.3d 448, 452 (8th Cir. 2000). Even if the opinion is not entitled to



5
  For claims filed on or after March 27, 2017, the regulations have been amended to eliminate the
treating physician rule. The new regulations provide that the SSA “will not defer or give any
specific evidentiary weight, including controlling weight, to any medical opinion(s) or prior
administrative medical finding(s), including those from your medical sources,” but rather, the SSA
will consider all medical opinions according to several enumerated factors, the “most important”


                                                13
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 14 of 24 PageID #: 792




controlling weight, it should not ordinarily be disregarded and is entitled to substantial

weight. Id. This rule is premised, at least in part, on the notion that the treating physician is

usually more familiar with a claimant’s medical condition than are other physicians. See 20 C.F.R.

§ 404.1527(c); Thomas v. Sullivan, 928 F.2d 255, 259 n.3 (8th Cir. 1991).                 “Although

a treating physician’s opinion is entitled to great weight, it does not automatically control or

obviate the need to evaluate the record as [a] whole.” Leckenby v. Astrue, 487 F.3d 626, 632 (8th

Cir. 2007) (quoting Pirtle v. Astrue, 479 F.3d 931, 933 (8th Cir. 2007)).

       If an ALJ declines to give controlling weight to a treating physician’s opinion, the ALJ

must consider the following factors in determining the appropriate weight: length and frequency

of the treatment relationship; nature and extent of the treatment relationship; evidence provided by

the source in support of the opinion; consistency of the opinion with the record as a whole; and the

source’s level of specialization. 20 C.F.R. § 404.1527(c). Whether the ALJ grants a treating

physician’s opinion substantial or little weight, “[t]he regulations require that the ALJ ‘always give

good reasons’ for the weight afforded to a treating physician’s evaluation.” Reed v. Barnhart, 399

F.3d 917, 921 (8th Cir. 2005) (quoting 20 C.F.R. § 404.1527(d)(2)).

       Dr. Ghosh completed a medical source statement (MSS) for Plaintiff in April 2018, entitled

“Arthritis Residual Functional Capacity Questionnaire.” (Tr. 680-86) Dr. Ghosh diagnosed

Plaintiff with inflammatory arthritis, sciatica, fibromyalgia, anxiety, insomnia, and trochanteric

bursitis. (Tr. 680) He stated that Plaintiff’s prognosis was “stable” and her symptoms included:

“dull pain, daily, [increased] by exertion, moderate to severe at times,” sensory changes “in the

hands at times,” impaired sleep, and muscle spasms in the lower back. (Tr. 680) Dr. Ghosh opined



being supportability and consistency. 20 C.F.R. § 404.1520c. Plaintiff filed her application in
2016, so the previous regulations apply.



                                                 14
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 15 of 24 PageID #: 793




that Plaintiff’s pain would “frequently” interfere with her attention and concentration, her anxiety

affected her pain, and she could tolerate “moderate stress.” (Tr. 681) Where he was asked to

identify any side effects of Plaintiff’s medications, Dr. Ghosh wrote, “narcotics.” (Tr. 682)

       In regard to Plaintiff’s functional limitations, Dr. Ghosh estimated that Plaintiff could:

walk one city block without rest or severe pain; sit for two hours at a time before needing to change

positions; stand in one place for forty-five minutes at a time; and sit for a total of four hours and

stand or walk for less than two hours in an eight-hour workday (Tr. 682) Dr. Ghosh stated that

Plaintiff did not require “periods of walking around” or “a job which permits shifting positions at

will from sitting, standing or walking,” but she would need to take four fifteen-minute,

unscheduled work breaks to “sit quietly” during an eight-hour workday. (Tr. 683)

       Dr. Ghosh opined that Plaintiff could: occasionally climb stairs; rarely lift and carry less

than ten pounds; and never lift and carry more than ten pounds or twist, stoop/bend, crouch, or

climb ladders.6 (Tr. 684) Dr. Ghosh noted that Plaintiff had “significant limitations in doing

repetitive, reaching, handling or fingering” and estimated that Plaintiff could: use her hands to

grasp, turn, and twist objects for twenty-five percent of the workday; use her fingers for fine

manipulations for twenty-five percent of the workday; and use her arms for reaching (including

overhead reaching) ten percent of the workday. (Id.) Finally, Dr. Ghosh stated that Plaintiff’s

impairments would “produce ‘good days’ and ‘bad days” and cause her to be absent from work

about four days per month. (Tr. 685)

       After reviewing Dr. Ghosh’s treatment records and MSS, the ALJ assigned the MSS “little

weight” because it was “not consistent with or supported by the medical evidence of record.” (Tr.



6
  The MSS defined “rarely” to mean one to five percent of an eight-hour workday, “occasionally”
to mean six to thirty-three percent of an eight-hour workday, and “frequently” to mean thirty-four
to sixty-six percent of an eight-hour workday. (Tr. 684)


                                                 15
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 16 of 24 PageID #: 794




25) In particular, the ALJ found that the record contained “no objective medical evidence

supporting manipulative limitations for the claimant” and Plaintiff’s degenerative disc disease was

not as limiting as Dr. Ghosh stated in the MSS. (Tr. 25-26) The ALJ also observed that Plaintiff’s

“medication was working to control her pain negating the need for the claimant to miss four days

a month of work due to her impairments.” (Tr. 26)

       Plaintiff challenges the ALJ’s finding that the evidence did not support the manipulative

limitations identified by Dr. Ghosh, arguing that Dr. Ghosh “document[ed] several complaints of

hand pain, as well as tenderness and swelling in the MCPs, PIPs and wrists.” [ECF No. 19 at 5

(citations to record omitted)] Plaintiff also points to the November 2013 cervical MRI, which

showed: C5-6 narrowing and right protrusion and spur encroaching on the neural foramen; and

C6-7 moderate edema and left neural foraminal spurring and possibly small extrusion encroaching

on the neural foramen.

       A review of Plaintiff’s medical records reveals that she consistently complained of

moderate dull pain in her hands between September 2015 and August 2016, and physical

examinations revealed mild tenderness with either trace or no swelling in the hands and +1

tenderness of the cervical spine. However, these symptoms and signs resolved in November 2016.

Throughout 2017, Plaintiff reported that her hands and other joints were “fine,” and Dr. Ghosh

noted no tenderness or swelling in either the cervical spine, hands, or wrists.

       In January and March 2018, Plaintiff again complained of moderate dull pain in her hands

and Dr. Ghosh noted mild tenderness without swelling. Dr. Ghosh adjusted Plaintiff’s medications

in March 2018. In April 2018, Plaintiff reported her hands were “fine,” but she complained of

moderate dull pain in her neck, and Dr. Ghosh noted 1+ tenderness in the cervical spine.




                                                 16
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 17 of 24 PageID #: 795




       Plaintiff’s medical records reflect that, at the majority of Dr. Ghosh’s examinations, he

noted no abnormalities in Plaintiff’s hands and, on the occasions that he did, the tenderness never

exceeded 1+ and swelling was, at most “trace.” Likewise, the tenderness in Plaintiff’s cervical

spine was never more than 1+. The relatively mild objective findings relating to Plaintiff’s hands

and cervical spine, and the fact that Plaintiff’s hand pain was resolved in April 2018, did not

support Dr. Ghosh’s opinion that Plaintiff could use her hands and fingers for gross and fine

manipulation only twenty-five percent of the workday and reach only ten percent of the workday.

Furthermore, Dr. Ghosh stated on the MSS that Plaintiff’s symptoms included sensory changes in

the hands and muscle spasms, but his notes contained no references to muscle spasms and he

mentioned loss of sensation (in Plaintiff’s small right finger) only once. “An ALJ may justifiably

discount a treating physician’s opinion when that opinion is inconsistent with the physician’s

clinical treatment notes.” Martise v. Astrue, 641 F.3d 909, 925 (8th Cir. 2011) (quoting Davidson

v. Astrue, 578 F3d 838, 843 (8th Cir. 2009)). See also Cline v. Colvin, 771 F.3d 1098, 1104 (8th

Cir. 2014) (“[W]e have upheld [the] decision to discount a treating physician’s [statement] where

the limitations listed on the form stand alone, and were never mentioned in the physician’s

numerous records o[f] treatment nor supported by any objective testing or reasoning.”) (alterations

in original and quotation omitted).

       In support of her claim that the ALJ erred in assigning Dr. Ghosh’s opinion little weight,

she points out that Dr. Ghosh treated Plaintiff regularly from 2013 to 2018 and, during that time,

he “performed injections throughout [Plaintiff’s] body in attempts to decrease [P]laintiff’s pain”

and prescribed narcotic pain medications. However, the ALJ considered the length and nature of

the treatment relationship in his decision and found that Dr. Ghosh’s treatment records undermined

the opinion expressed in the MSS. In addition to finding that Dr. Ghosh’s medical records did not




                                                17
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 18 of 24 PageID #: 796




support the manipulative limitations, the ALJ determined that Plaintiff’s mild degenerative disc

disease did not render her disabled, but rather limited her to light work. Finally, the ALJ found

that Plaintiff’s pain responded to medication. “If an impairment can be controlled by treatment or

medication, it cannot be considered disabling.” Renstrom, 680 F.3d at 1066 (quoting Brown v.

Astrue, 611 F.3d 941, 955 (8th Cir. 2010)).

        Importantly, the ALJ did not entirely discount Dr. Ghosh’s opinion. Rather, the ALJ found

that Plaintiff had the RFC to perform a limited range of light work. The ALJ accounted for the

impairments affecting Plaintiff’s arms and hands by including in the RFC limitations to frequent

reaching in all directions and no climbing ladders, ropes, or scaffolds. Upon review, the Court

finds that the ALJ properly evaluated Dr. Ghosh’s medical opinion and provided “good reasons”

for assigning it little weight.

        Plaintiff also argues the ALJ erred in assigning “great weight” to the opinion of Dr.

Threlkeld, a state agency non-examining consultant. More specifically, Plaintiff contends that Dr.

Threlkeld’s opinion was not entitled to great weight because it was rendered “almost two years

prior to the hearing and appears to be based upon three visits with Dr. Ghosh and cervical and

lumbar MRI.” [ECF No. 19 at 5]

        Plaintiff correctly asserts that the opinions of non-examining or consultative sources do

not, by themselves, constitute substantial evidence on the record as a whole. Vossen v. Astrue,

612 F.3d 1011, 1016 (8th Cir. 2010); Wildman v. Astrue, 596 F.3d 959, 967 (8th Cir. 2010).     At

the   same      time,    however,   the   Social    Security   regulations   explicitly   provide

that state agency consultants are “highly qualified ... experts in Social Security disability

evaluations” and that ALJs “must consider” their findings as medical opinion evidence. 20 C.F.R.

§§ 404.1513(c), 404.1527(e). See also Mabry, 815 F.3d 386, 391 (8th Cir. 2016) (holding that it




                                               18
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 19 of 24 PageID #: 797




was proper for the ALJ to rely on the opinion of the state agency consultant where it was consistent

with other evidence).

       Dr. Threlkeld completed a physical RFC assessment based on Plaintiff’s medical records

in July 2016. (Tr. 70-72) Dr. Threlkeld reviewed Drs. Shah’s and Ghosh’s treatment records and

the November 2013 MRI, and he noted Plaintiff’s medications, diagnoses, and clinical signs

through May 2016. Based on those records, Dr. Threkeld opined that Plaintiff could: occasionally

lift/carry twenty pounds; frequently lift/carry ten pounds; stand and/or walk for about six hours in

an eight-hour workday; sit for about six hours in an eight-hour workday; occasionally climb ramps

and stairs, balance, stoop/bend, kneel, crouch, and crawl; and never climb ladders, ropes, or

scaffolds. (Tr. 71) Dr. Threlkeld stated that Plaintiff had no manipulative limitations, but her

ability to push and/or pull with upper and lower extremities was limited, and she must “avoid

concentrated exposure” to extreme cold, vibration, and hazards. (Tr. 71-72)

       In his decision, the ALJ stated that Dr. Threlkeld was “recognized as an individual familiar

with Social Security disability regulations and possess[es] significant program knowledge.” (Tr.

25) The ALJ found that Dr. Threlkeld’s opinion was “consistent with and supported by the medical

evidence.” (Id.) More specifically, the ALJ stated that Plaintiff’s: “degenerative disc disease at

L5-S1with mild foraminal narrowing supports the claimant should be limited to light work with

the postural limitations opined by Dr. Threlkeld”; “positive straight leg raise testing throughout

the record supports the claimant should be limited to light work with the postural limitations”

identified by Dr. Threlkeld; and “12/18 positive tender points support the postural and

environmental limitations opined by Dr. Threlkeld.” (Id.)

       Dr. Threlkeld referenced Plaintiff’s November 2013 MRI and three of Dr. Ghosh’s

treatment records, the most recent of which was dated two months prior Dr. Threlkeld’s July 2016




                                                19
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 20 of 24 PageID #: 798




evaluation, and he explained how those records supported the ability to perform light work with

various postural and environmental restrictions. See Brandes v. Colvin, No. 4:15-CV-1737 NCC,

2017 WL 168457, at *8 (E.D. Mo. Jan. 17, 2017) (state agency consultant was not required to

detail every report he relied on in completing his analysis). To the extent Plaintiff challenges Dr.

Threlkeld’s opinion on the ground that it did not include later medical records, the Court’s review

of the record shows that Dr. Threlkeld’s opinion was consistent with the medical evidence as of

his evaluation. See Casey v. Astrue, 503 F.3d 687, 694 (8th Cir. 2007).

       The Court notes that Plaintiff does not identify any subsequent medical records that might

have changed Dr. Threlkeld’s assessment. Indeed, Plaintiff’s pain symptoms and treatment with

injections and medications remained consistent after Dr. Threlkeld’s July 2016 review of

Plaintiff’s medical records. Plaintiff did not seek treatment from other specialists and the results

of his February 2017 lumbar MRI were unchanged from November 2013. Accordingly, the timing

of Dr. Threlkeld’s opinion did not render it deserving of less weight.

       Plaintiff asserts that the ALJ improperly based the RFC determination on the opinion of a

non-examining state agency doctor. The Court’s review shows, however, that the ALJ did not rely

solely on Dr. Threlkeld’s decision and sufficiently considered Plaintiff’s medical records in

assessing her RFC. See e.g., Mabry v. Colvin, 815 F.3d at 390-91.           The ALJ did not err in

assessing Dr. Threlkeld’s opinion, along with the evidence of record as a whole, and assigning it

great weight.

           C. Subjective Complaints

       Plaintiff claims the ALJ improperly discounted her subjective complaints.               More

specifically, Plaintiff asserts that the ALJ:    (1) mischaracterized and relied too heavily on

Plaintiff’s activities of daily living; and (2) did not discuss the Polaski factors. [ECF No. 19] The




                                                 20
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 21 of 24 PageID #: 799




Commissioner counters that the ALJ properly “considered a number of factors, including the

medical findings in the record, Plaintiff’s efforts to pursue treatment, and the effectiveness of

treatment, when weighing her subjective complaints.” [ECF No. 22 at 8]

       An ALJ must evaluate the credibility of a claimant's subjective complaints before

determining his or her RFC. Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir. 2007). The Eighth

Circuit requires that an ALJ consider the following factors when assessing a claimant's subjective

complaints: 1) the claimant's daily activities; 2) the duration, intensity, and frequency of the pain;

3) precipitating and aggravating factors; 4) the dosage, effectiveness, and side effects of

medication; 5) any functional restrictions; 6) the claimant's work history; and 7) the absence of

objective medical evidence to support the claimant's complaints. Finch v. Astrue, 547 F.3d 933,

935 (8th Cir. 2008) (citing Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)). When

rejecting a claimant's subjective complaints, the ALJ must make an express credibility

determination detailing his reasons for discrediting the testimony. Renstrom, 680 F.3d at 1066.

“Because the ALJ [is] in a better position to evaluate credibility, [a court] defer[s] to [the ALJ's]

credibility determinations as long as they [are] supported by good reasons and substantial

evidence.” McDade v. Astrue, 720 F.3d 994, 998 (8th Cir. 2013) (quoting Cox v. Barnhart, 471

F.3d 902, 907 (8th Cir. 2006)).

       Here, the ALJ provided several reasons for his finding that Plaintiff’s “statements about

the intensity, persistence, and limiting effects of her symptoms … are inconsistent with the medical

evidence of record.” (Tr. 22) For example, the ALJ discussed Dr. Ghosh’s clinical findings, which

often included 1+ tenderness in her spine and positive straight leg raise testing at ninety degrees,

but rarely included findings of joint tenderness and/or swelling in the hands. Although Plaintiff

stated in her function report that her “hands, fingers and feet fall asleep and go numb,” Dr. Ghosh




                                                 21
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 22 of 24 PageID #: 800




regularly noted that Plaintiff denied numbness, tingling, or weakness in the legs. Nor did Dr.

Ghosh record restricted ranges of motion, abnormal gait, reduced muscle strength, or decreased

sensation. Finally, Plaintiff’s most recent MRI showed only mild disc degeneration at L5-S1

resulting in mild foraminal narrowing. An ALJ may determine that “subjective pain complaints

are not credible in light of objective medical evidence to the contrary.” Gonzales, 465 F.3d at 895

(quotation omitted). See also Goff v. Barnhart, 421 F.3d 785, 792–93 (8th Cir. 2005) (ALJ

properly considered unremarkable or mild objective medical findings as one factor in assessing

credibility of subjective complaints).

       The ALJ also found that Plaintiff’s allegations of disabling pain were less credible because

she frequently informed Dr. Ghosh that her medications were helping. As previously discussed,

Dr. Ghosh’s treatment records reflect extended periods of time during which Plaintiff did not

complain of hand or neck pain, further demonstrating that her medications were effective.

“Evidence of effective medication resulting in relief ... may diminish the credibility of a claimant’s

complaints.” Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir. 2005). See also Renstrom, 680

F.3d at 1066.

       Finally, the ALJ found that Plaintiff’s activities of daily living undermined her allegations

of disabling pain. Citing Plaintiff’s testimony and function report, the ALJ noted that Plaintiff

drove, shopped, did “a variety of household chores such as dusting and the dishes,” and went “to

church and restaurants regularly.” (Tr. 23-24) Plaintiff is correct that an ability to perform

sporadic, light activities does not demonstrate an ability to perform full-time, competitive

work. Wagner, 499 F.3d at 851; Hogg v. Shalala, 45 F.3d 276, 278–79 (8th Cir. 1995). However,

daily activities that are inconsistent with a claimant’s subjective reports may support an adverse

determination regarding the credibility of a claimant's allegations of disabling pain. See McDade,




                                                 22
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 23 of 24 PageID #: 801




720 F.3d at 998; Goff, 421 F.3d at 792 (“[A]cts which are inconsistent with a claimant's assertion

of disability reflect negatively upon that claimant's credibility.”) (quotation omitted).

       Plaintiff argues that the ALJ overstated Plaintiff’s activities to perform certain tasks. For

example, Plaintiff testified that she could “maybe dust” and required breaks when washing “a lot

of” dishes. In her function report, Plaintiff stated that she needed help putting on her bra, showered

only using a chair, and could not shave her legs, wipe, or open pill bottles. (Tr. 227-34) Even if

Plaintiff required more help or more breaks than the ALJ acknowledged in his decision, it was not

unreasonable for the ALJ to consider her ability to perform them along with other relevant factors

in assessing the credibility of her allegations of pain. See Delmater v. Berryhill, 2:16-CV-70 SPM,

2018 WL 1508868, at *10 (E.D. Mo. Mar. 27, 2018).

       Furthermore, other evidence in the record supported the ALJ’s finding that Plaintiff’s

activities of daily living undermined her subjective complaints. Dr. Ghosh regularly noted that

Plaintiff was able to perform all basic activities of daily living. Additionally, Dr. Ghosh’s records

of 2017 reflected Plaintiff reported: no difficulty turning on and off faucets; no difficulty or “some

difficulty” lifting a full cup to her mouth; and only “some difficulty” walking outdoors on a flat

ground and getting in and out of cars and busses.7 (Tr. 586, 590, 597, 604) An ALJ may discount

a claimant’s subjective complaints of disabling impairment if they are inconsistent with her

activities of daily living. See McDade, 720 F.3d at 998.

       To the extent the ALJ did not specifically discuss each Polaski factor, the Court notes that

an ALJ is “not required to discuss methodically each Polaski consideration, so long as he




7
  Plaintiff stated that she could perform the following activities “with much difficulty”: dress
herself, including tying shoelaces and fastening buttons; wash and dry her body; bend down and
pick up clothing from the floor; participate in recreational activities and sports; and walk two to
three kilometers. (Tr. 586, 590, 597, 604)


                                                 23
Case: 4:19-cv-01414-PLC Doc. #: 23 Filed: 11/23/20 Page: 24 of 24 PageID #: 802




acknowledge[s] and examine[s] those considerations before discounting [the claimant’s]

subjective complaints.” McDade, 720 F.3d at 998 (alterations in original) (quoting Lowe v. Apfel,

226 F.3d 969, 972 (8th Cir. 2000). Here, the ALJ pointed to objective medical evidence, the

effectiveness of medication in controlling Plaintiff's pain, and Plaintiff's activities of daily living,

all of which supported the ALJ's determination regarding the severity of Plaintiff's symptoms.

       The Court therefore finds the ALJ properly considered the factors set forth in Polaski and

determined that the evidence in the record failed to support greater limitations than those included

in the RFC. Because the ALJ's determination to discredit Plaintiff's subjective complaints is

supported by good reasons and substantial evidence, the Court defers to the ALJ's

determination. See, e.g., Renstrom, 680 F.3d at 1067; Gonzales, 465 F.3d at 894.

   VI. Conclusion

       For the reasons discussed above, the Court finds that substantial evidence in the record as

a whole supports the Commissioner’s decision that Plaintiff is not disabled. Accordingly,

       IT IS HEREBY ORDERED that the final decision of the Commissioner

denying Social Security benefits to Plaintiff is AFFIRMED.

       A separate judgment in accordance with this Memorandum and Order is entered this date.



                                                       PATRICIA L. COHEN
                                                       UNITED STATES MAGISTRATE JUDGE

Dated this 23rd day of November, 2020




                                                  24
